DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 12/10/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (U.S. 2015/0298307).
In regards to claim 1, Wolf discloses an apparatus (1) for driving a fastening element (3) into a substrate (6), the apparatus having - a trigger switch (22), which is actuated by a user (see at least paragraph 26) of the apparatus and, when the trigger switch is actuated, generates a trigger signal (see at least paragraph 4 and 26), - a motion sensor (16), which generates a wake-up signal when there is a predetermined movement of the apparatus by the user (see at least paragraph 26 and 28 the sensor 16 sends a signal to controller 18 to unblock the trigger 22), - and an electronic control device (18), which in the trigger signal of the trigger switch triggers an operation of driving the fastening element into the substrate (see at least paragraph 1, 4), and in a standby mode (when trigger is blocked by element 25) is suitable for receiving the wake-up signal from the motion sensor (see at least paragraph 26 and 28) and, when it receives the wake-up signal, switching from the standby mode to the operating mode (see at least paragraph 26 and 28 when 16 is pressed against surface 6 the sensor 16 sends a “wake-up” signal to controller 18 which sends a signal to magnet 24 which releases the block 25 from behind trigger 22 allowing firing).
In regards to claim 2, Wolf discloses the apparatus as claimed in claim 1, wherein the electronic control device is unsuitable for triggering an operation of driving a fastening element into a substrate in the standby mode (the control 18 cannot get the initiate signal from trigger 22 until pressure sensor 16 is pressed against the surface 6 changing the tool from standby to operating mode since the trigger is physically blocked until the wake-up signal is sent).
In regards to claim 3, Wolf discloses the apparatus as claimed in claim 1, wherein the predetermined movement of the apparatus by the user is a movement that the user carries out with the apparatus each time before actuating the trigger switch (switch 16 is a pressure sensor which is uses a pressure signal to tell controller 18 to unlock the trigger thus as stated in paragraphs 26 and 28 the tool must be pressed against the substrate 6 each time before the tool can be fired).
In regards to claim 4, Wolf discloses the apparatus as claimed in claim 3, wherein the predetermined movement of the apparatus by the user comprises pressing the apparatus against the substrate (see at least fig 2 and paragraph 28).
In regards to claim 5, Wolf discloses the apparatus as claimed in claim 1, wherein the motion sensor comprises a contact pressure sensor (see at least paragraph 28).
Wolf discloses the apparatus as claimed in claim 1, further comprising a mechanical energy store (10) for storing mechanical energy and an energy transmission device (see at least paragraph 24) for transmitting energy from an electrical energy source to the mechanical energy store (see at least paragraph 4 and 24 an electric motor is used to transfer electrical energy to potential energy in the spring).
In regards to claim 7, Wolf discloses the apparatus as claimed in claim 1, wherein the electronic control device is supplied with electrical energy by the electrical energy source (see at least paragraph 4 and 28).
In regards to claim 8, Wolf discloses the apparatus as claimed in claim 6, wherein the energy transmission device comprises an electric motor (see at least paragraph 24).
In regards to claim 9, Wolf discloses the apparatus as claimed in claim 1, further comprising an energy transmission element (8) that can be moved between a starting position and a setting position for transmitting energy from the mechanical energy store to the fastening element (see at least paragraph 24 and 25).
In regards to claim 10, Wolf discloses the apparatus as claimed in claim 6, wherein the mechanical energy store comprises a spring (spring 10).
In regards to claim 15, Wolf discloses the apparatus of claim 10, wherein the spring comprises a helical spring (illustrated in fig. 1 the spring 10 is helically wound).
In regards to claim 16, Wolf discloses the apparatus as claimed in claim 2, wherein the predetermined movement of the apparatus by the user is a movement that the user carries out with the apparatus each time before actuating the trigger switch (switch 16 is a pressure sensor which is uses a pressure signal to tell controller 18 to unlock the trigger thus as stated in paragraphs 26 and 28 the tool must be pressed against the substrate 6 each time before the tool can be fired).
Wolf discloses the apparatus as claimed in claim 2, wherein the motion sensor comprises a contact pressure sensor (16 see at least paragraph 26).
In regards to claim 18, Wolf discloses the apparatus as claimed in claim 2, further comprising a mechanical energy store (10) for storing mechanical energy and an energy transmission device (see at least paragraph 24) for transmitting energy from an electrical energy source to the mechanical energy store (see at least paragraph 4 and 24 an electric motor is used to transfer electrical energy to potential energy in the spring).
In regards to claim 19, Wolf discloses the apparatus as claimed in claim 2, wherein the electronic control device is supplied with electrical energy by the electrical energy source (see at least paragraph 4 and 28).
In regards to claim 20, Wolf discloses the apparatus as claimed in claim 2, wherein the energy transmission device comprises an electric motor (see at least paragraph 24).
In regards to claim 11, Wolf discloses A method for using an apparatus for driving a fastening element (3) into a substrate (6), the apparatus having a trigger switch (22), a motion sensor (16) and an electronic control device (18), comprising -setting the electronic control device to a standby mode (tool is in default standby mode i.e. the trigger 22 is blocked by blocking element 25), - carrying out a predetermined movement of the apparatus by a user (the predetermined movement is pressing the tool against the substrate 6 such that pressure sensor 16 sends a signal to controller 18), - generating a wake-up signal by the motion sensor as a result of the predetermined movement of the apparatus (as described in paragraph 26 the wake up signal is the signal from sensor 16 to controller 18 to remove the block 25 from trigger 22), - receiving the wake-up signal by the electronic control device (see at least paragraph 26), - setting the electronic control device to an operating mode as a result of receiving the wake-up signal (the operating mode is when controller 18 receives the signal from sensor 16 and in turn sends a signal to block removing mechanism 24), - setting the apparatus to a ready-for-driving state by 
In regards to claim 12, Wolf discloses the method as claimed in claim 11, wherein the predetermined movement of the apparatus by the user is a movement that the user carries out with the apparatus each time before actuating the trigger switch (the movement must be completed before the trigger can be actuated since the trigger is blocked by element 25 until the movement is completed, likewise the spring driver is reset when the trigger is released as such the trigger must be released each time to re-fire the tool.).
In regards to claim 13, Wolf discloses the method as claimed in claim 12, wherein the predetermined movement of the apparatus by the user comprises pressing the apparatus against the substrate (illustrated in at least fig. 1 and 2 the tool is pressed against substrate 6 to generate a signal from pressure sensor 16).
In regards to claim 14, Wolf discloses the method as claimed in claim 11, comprising supplying the electronic control device with electrical energy by an electrical energy source of the apparatus (see at least paragraphs 4, 26, and 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731